Case 3:18-cv-03104-S Document 10 Filed 03/19/19              Page 1 of 2 PageID 22


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF CALIFORNIA

TONY GROUNDS,                                )
                                             )
              Plaintiff                      )
                                             )
       v.                                    ) Case No.: 3:18-cv-03104-S
                                             )
BLUESTEM BRANDS, INC. d/b/a
FINGERHUT,                                   )
                                             )
            Defendant                        )

                     NOTICE OF VOLUNTARY DISMISSAL


TO THE CLERK:

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff voluntarily

dismisses the Complaint with prejudice.




Dated: March 18, 2019                      BY: /s/ Amy L. Bennecoff Ginsburg
                                           Amy L. Bennecoff Ginsburg, Esquire
                                           Kimmel & Silverman, P.C.
                                           30 East Butler Pike
                                           Ambler, PA 19002
                                           Phone: (215) 540-8888 ext. 167
                                           Facsimile: (877) 600-2112
                                           Email: aginsburg@creditlaw.com
                                           Attorney for Plaintiff
Case 3:18-cv-03104-S Document 10 Filed 03/19/19                 Page 2 of 2 PageID 23


                                  Certificate of Service

       I hereby certify that on this 18th day of March, 2019, a true and correct copy of the

foregoing pleading served via electronic mail to the below:


       Fingerhut / Bluestem Brands
       7075 Flying Cloud Drive
       Eden Prairie MN 55344


                                              /s/ Amy L. Bennecoff Ginsburg
                                              Amy L. Bennecoff Ginsburg Esquire
                                              Kimmel & Silverman, P.C.
                                              30 East Butler Pike
                                              Ambler, PA 19002
                                              Phone: (215) 540-8888 ext. 167
                                              Facsimile: (877) 600-2112
                                              Email:aginsburg@creditlaw.com
                                              Attorney for Plaintiff
